Citation Nr: 0737100	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impotency, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin rash, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that although the veteran submitted an 
additional statement with an attached article in June 2006 
that was not accompanied by a waiver of the RO's initial 
review of this evidence, such a waiver is not required as the 
statements are found to be essentially cumulative of prior 
statements and the article addresses the claim of another 
veteran.  38 C.F.R. § 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the issues of entitlement to service 
connection for impotency and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for skin rash, the veteran has claimed that these 
disabilities are a result of exposure to Agent Orange.  See 
Veteran's statement, dated November 27, 2002.  However, in 
the April 2004 rating action and June 2005 statement of the 
case, the RO failed to adjudicate these claims as due to 
Agent Orange exposure.  Nor was the veteran provided with the 
laws and regulations applicable to claims for service 
connection based on exposure to Agent Orange.  Therefore, the 
Board finds that it has no alternative but to remand these 
issues in order to correct this procedural defect.  See 
38 C.F.R. § 19.9 (2007).

Turning next to the issue of entitlement to service 
connection for hearing loss, there is a private medical entry 
dated in November 1971 that noted audiometric results 
indicating a mild high frequency hearing loss in the right 
ear, with 35 decibels at 4000 Hertz.  Therefore, while the 
veteran has not come forward with evidence documenting a 
current hearing loss under 38 C.F.R. § 3.385 (2007), there is 
at least some evidence of hearing loss shortly after service.  
Since the veteran has described some exposure to noise during 
service, the Board finds that he should afforded an 
appropriate examination and that a medical opinion should be 
obtained.

As for the veteran's claim for service connection for a 
cervical spine disorder, service medical records reflect he 
complained of injuries arising out of an accident in which he 
was thrown from a jeep in February 1969.  While service 
medical records do not reflect an injury to the neck or 
cervical spine, the veteran has reported that he experienced 
some neck pain as a result of the incident.  There is a 
September 1985 post-service private medical record that 
reflects the veteran's complaints of neck pain since his jeep 
accident in 1969 and a diagnosis of degenerative changes.  
Thus, the veteran should be afforded an appropriate 
examination and a medical opinion should be obtained.  

On remand, the RO/AMC should also make arrangements to obtain 
the veteran's treatment records from Paul H. Murphy, D.C., 
dated in 1981.

Finally, with respect to the veteran's claim for service 
connection for a skin rash, he has been advised of what 
generally qualifies as new and material evidence.  However, 
he has not been notified of the evidence necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for a skin 
disorder, including as due to exposure 
to Agent Orange; (2) that VA will seek 
to obtain; and (3) that he is expected 
to provide.  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.  

This notice should include an 
explanation of the basis for the 
previous denial and what the evidence 
must show in order to reopen this 
veteran's particular claim.  A copy of 
the notification should be placed in 
the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from Paul 
H. Murphy, D.C., in Clarksville, 
Tennessee, dated in 1981.  See 
Statement in Support of Claim, dated 
January 25, 1982.

3.  Following the above development, 
schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this REMAND must 
be reviewed by the examiner.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any neck 
disorder found to be present. 

The examiner should state whether it is 
at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any current neck 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
accident in February 1969 when the 
veteran was thrown from a jeep.  In 
providing this opinion, the examiner 
should discuss the significance, if 
any, of the veteran's post-service 
injuries in the 1990s.   

A detailed rationale for any opinion 
expressed should be provided.

4.  Schedule the veteran for a VA 
audiology examination.  The claims 
folder and a copy of this REMAND must 
be reviewed by the examiner.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should state whether it is 
at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any current hearing 
loss disability had its onset during 
active service or is related to any in-
service disease or injury, including 
noise exposure.   

A detailed rationale for any opinion 
expressed should be provided.

5.  Finally, readjudicate the claims on 
appeal.  The claims concerning impotency 
and a skin rash should be adjudicated 
with consideration of the regulations 
applicable to Agent Orange exposure.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
sets forth the laws and regulations 
applicable to Agent Orange exposure, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


